      Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 1 of 14 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 JANET WALKER AND KIMBERLY                    )
 HARRIS, on behalf of themselves, and all     )   No. 1:19-cv-
 other plaintiffs similarly situated, known   )
 and unknown,                                 )
                                              )   Honorable Judge
                 Plaintiffs,                  )
                                              )
                     v.                       )   Magistrate Judge
                                              )
 SEDGWICK CLAIMS MANAGEMENT                   )
 SERVICES, INC., AN ILLINOIS                  )   JURY DEMAND
 CORPORATION                                  )
                                              )
                Defendant.                    )


                                        COMPLAINT

       NOW COME Plaintiffs, JANET WALKER AND KIMBERLY HARRIS, (“Plaintiffs”), by

and through their attorneys, JOHN W. BILLHORN AND SAMUEL D. ENGELSON, and for their

Complaint against Defendant, SEDGWICK CLAIMS MANAGEMENT SERVICES, INC. (the

“Defendant”), state as follows:

I.     NATURE OF ACTION

       1.     This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201, et

seq., the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq, and the Chicago Minimum

Wage Ordinance (“CMWO”), § 1-24-10 of the Municipal Code of Chicago.

II.    JURISDICTION AND VENUE

       2.     Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29

U.S.C. §§ 206-207, and for the supplemental state and municipal statutory claims, pursuant

to 28 U.S.C. §1367. Venue lies in the Northern District of Illinois in that during all times
       Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 2 of 14 PageID #:1




relevant to the employment relationship, Plaintiff performed work in this district and is a

resident of this district and Defendants are or were engaged in business in this district.

III.    THE PARTIES

        3.    Defendant, SEDGWICK CLAIMS MANAGEMENT SERVICES, INC. (“Sedgwick”)

is a third-party claims administration and management service that processes leave of

absence, accommodation and other related employee benefit claims for large corporate

clients that opt to outsource claims administration functions. Sedgwick maintains two

Chicago locations at 175 W. Jackson Blvd. and 8755 W. Higgins Road. Defendant,

Sedgwick is an “enterprise” engaged in commerce or in the production of goods for

commerce within the meaning of Section 29 U.S.C. §203(s)(1)(A)(i) and based upon

information and belief formed after reasonably inquiry, satisfies the minimum annual gross

sales dollar amount required by 29 U.S.C. §203(s)(1)(A)(ii). During all relevant times,

Defendant was acting directly or indirectly in the interest of the employer in relation to the

employee Plaintiffs and therefore, as defined under both the federal and state statutes relied

upon, is an “employer.”

        4.    Plaintiff, JANET WALKER (hereinafter referred to as “Plaintiff” or “Walker”)

is a former employee of Defendant who was employed by Defendant as a Disability

Representative from approximately August 2018 to September 2019. Walker performed

duties related to processing paperwork submissions, contacting and communicating updates

to the client’s claimants and other clerical duties. Walker performed duties that supported

the “Return-to-Work” and “Job Accommodation” managers (hereinafter “RTW”s and

“JA”s). During Walker’s entire employment, Defendant compensated Walker on an

improper salary basis and denied her overtime pay for hours worked over 40 per work week.


                                               2
      Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 3 of 14 PageID #:1




       5.      Plaintiff, KIMBERLY HARRIS (hereinafter referred to as “Plaintiff” or

“Harris”) is a current employee of Defendant who, since approximately August 2018 has

been employed by Defendant as a Disability Representative. Harris performs duties related

to processing paperwork submissions, contacting and communicating updates to the client’s

claimants and other clerical duties. Harris performs duties that support the RTA and JA

managers. During Harris’ entire employment, Defendant has compensated Harris on an

improper salary basis and denied her overtime pay for hours worked over 40 per work week.

IV.    STATUTORY VIOLATIONS

       Fair Labor Standards Act

       6.      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), Count I of this

action is brought by Plaintiffs for damages suffered by Defendant’s failure to comply with 29
U.S.C. §201 et seq. Count II alleges a willful violation of the FLSA and seeks an additional

third year of limitations. Count III seeks liquidated damages under the Fair Labor Standards

Act, Section 260.

       Illinois Minimum Wage Law
       7.      Pursuant to the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq., Count

IV of this action is brought by Plaintiff to recover unpaid back wages earned on or before the

date three (3) years prior to the filing of this action. Each and every Plaintiff who joins this
case in the future shall specifically adopt and assert the claims made under this Count IV.

The claims asserted by Plaintiff herein under the IMWL are proper for certification under

Federal Rule of Civil Procedure 23.

       Chicago Minimum Wage Ordinance

       8.      Pursuant to the Chicago Minimum Wage Ordinance (“CMWO”), § 1-24-10

of the Municipal Code of Chicago, Count V of this action is brought by Plaintiff to recover

unpaid back wages earned on or before the date three (3) years prior to the filing of this
action. Each and every Plaintiff who joins this case in the future shall specifically adopt and

                                                3
      Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 4 of 14 PageID #:1




assert the claims made under this Count V. The claims asserted by Plaintiff herein under the

CMWO are proper for certification under Federal Rule of Civil Procedure 23.

V.      FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

        9.      Plaintiffs, at all times pertinent to the cause of action, was employed by

Defendant, said employment being integral and indispensable to Defendant’s business.

        10.     Plaintiffs, on a regular basis within the dates of employment referenced

above, worked in excess of forty (40) hours in a workweek without pay at a rate of time and

one-half for such hours pursuant to the requirements of the federal and state statutes relied

upon herein.

        11.     Walker was employed by Defendants from approximately August 2018 to

September 2019.

        12.     During Walker’s entire employment with Defendant, Defendant paid Walker

a salary (paid every two weeks) intended to compensate her for all hours worked. However,

Walker’s job duties did not qualify her for any of the salary exemptions established by the

FLSA, IMWL or CMWO.

        13.     Walker was employed as a Disability Representative. As a Disability

Representative, Walker was the initial point of contact for claimants employed by

Defendant’s clients who had submitted claims for a leave of absence or other benefits.

Walker’s job duties included almost exclusively clerical tasks performed to support the RTA

and JA managers that led her team and who made all decisions related to a claimant’s

eligibility for benefits.




                                                4
      Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 5 of 14 PageID #:1




       14.     Walker’s job duties included clerical tasks such as:

               a) cross-referencing an employee-claimant’s application for benefits against
                  the corporate-client’s eligibility standards and using that information to fill
                  out template reports for the RTA and JA managers to evaluate;
               b) Send template reminders to employee-claimants regarding submission
                  deadlines;
               c) spot-check paperwork for correctness (i.e. correct form, spelling, contact
                  information, completed fields, and the like);
               d) spot-check medical reports for correctness (i.e. spelling, contact
                  information, completed fields, and the like);
               e) transferring and copying information and records received by employee-
                  claimant or onto corporate templates used by RTWs and JAs;
               f) relay questions, requests and decisions from RTAs and JAs to employee-
                  claimants;
               g) answer general phone inquiries made by employee-claimants;
               h) data entry;
               i) other clerical duties as assigned by Defendant’s management employees.


       15.     Walker was not tasked with determining benefit eligibility of the employee-

claimants. Rather, Walker compiled, organized and relayed (using Defendant’s template

forms and documents) the information needed by the RTWs and JAs to determine a

claimant’s eligibility to receive a benefit or the terms of their return from leave or benefit.

Additionally, almost all of Walker’s tasks involved the use of a template form, letter or

similar material developed by Defendant.

       16.     All of Walker’s work assignments and tasks were assigned to her directly by

Defendant’s management employees, including Neelima Sharma, Kate Suler and Grace

Kim, as well as the RTAs and JAs. Oftentimes, Walker’s assigned tasks appeared directly in



                                                5
      Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 6 of 14 PageID #:1




her “task que” through Defendant’s internal computer systems. Walker worked under the

constant and exclusive direction of Defendant’s management employees

       17.    Walker’s assigned minimum schedule was 7:30 a.m. to 3:30 p.m. Monday

through Friday. However, Plaintiff worked significantly more hours due to heavy workload

and volume. Walker almost always started her shift at 7:00 a.m. and almost always worked

until at least 6:00 p.m. Walker was not compensated for theses hours for work performed for

the benefit of the employer. Defendant and its management employees, including Neelima

Sharma, Kate Suler and Grace Kim, specifically instructed Walker that she was not

permitted to leave until her “task que” for each individual workday was completed. This

policy required Walker to work significantly more hours than her assigned shift.

       18.    As a result of Defendant’s improper salary classification, Walker never

received any compensation, let alone an overtime premium, for hours worked in excess of

40 in a work week.

       19.    Harris has been employed by Defendants since approximately August 2018.

       20.    During Harris’ entire employment with Defendant, Defendant has paid

Harris a salary (paid every two weeks) intended to compensate her for all hours worked.

However, the job duties and reporting structures for Harris did not qualify her for any of the

salary exemptions established by the FLSA, IMWL or CMWO.

       21.    Harris is employed as a Disability Representative. As a Disability

Representative, Harris is the initial point of contact for claimants employed by Defendant’s

client that have submitted claims for a leave of absence or other benefits. Harris’ job duties

included almost exclusively clerical tasks performed to support the RTWs and JAs that led

her team and made all decisions related to a claimant’s eligibility for benefits.



                                               6
      Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 7 of 14 PageID #:1




       22.     Harris’ job duties included clerical tasks such as:

               a) cross-referencing an employee-claimant’s application for benefits against
                 the corporate-client’s eligibility standards and using that information to fill
                 out template reports for the RTWs and JAs to evaluate;
               b) send template reminders to employee-claimants regarding submission
                 deadlines;
               c) spot-check paperwork for correctness (i.e. correct form, spelling, contact
                 information, completed fields, and the like);
               d) spot-check medical reports for correctness (i.e. spelling, contact
                 information, completed fields, and the like);
               e) transferring and copying information and records received by employee-
                 claimant or onto corporate templates used by RTWs and JAs;
               f) relay questions, requests and decisions from RTWs and JAs to employee-
                 claimants;
               g) answer general phone inquiries made by employee-claimants;
               h) data entry;
               i) other clerical duties as assigned by Defendant’s management employees.


       23.     Harris was not tasked with determining benefit eligibility of the employee-

claimants. Rather, Harris compiled, organized and relayed (using Defendant’s template

forms and documents) the information needed by the RTWs and JAs to determine a

claimant’s eligibility to receive a benefit or the terms of their return from leave or benefit.

Additionally, almost all of Harris’ tasks involved the use of a template form, letter or similar

material developed by Defendant.

       24.     All of Harris’ work assignments and tasks were assigned to her directly by

Defendant’s management employees, including Harris’ team lead “Ashley”, Kate Suler and

Grace Kim, as well as the RTWs and JAs. Oftentimes, Harris’ assigned tasks appeared



                                                7
        Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 8 of 14 PageID #:1




directly in her “task que” through Defendant’s internal computer systems. Harris works

under the constant and exclusive direction of Defendant’s management employees

         25.   Harris’ assigned minimum schedule was 9:00 a.m. to 5:00 p.m. Monday

through Friday. However, Plaintiff worked significantly more hours due to heavy workload

and volume. Harris almost always started her shift prior to 9:00 a.m. and almost always

worked until at least 7:00 p.m. Harris was not compensated for theses hours for work

performed for the benefit of the employer. Defendant and its management employees,

including “Ashley”, Kate Suler and Grace Kim, specifically instructed Harris that she was

not permitted to leave until her “task que” for each individual workday was completed. This

policy required Harris to work significantly more hours than her assigned shift.

         26.   As a result of Defendant’s improper salary classification, Harris never

received any compensation, let alone an overtime premium, for hours worked in excess of

40 in a work week.

         27.   Additionally, due to heavy volume and Defendant’s requirement that the

Plaintiffs’ “task ques” must be completed before leaving the office each day, the named

Plaintiffs and members of the Plaintiff class were routinely interrupted and required to

perform work during their meal breaks, to the benefit of the employer, without pay for that

time.

         28.   The total number of hours worked by Plaintiffs and members of the Plaintiff

Class, and therefore the total number of overtime hours for which additional compensation

is owed, is information substantially, if not completely, within the control and possession of

Defendant, in that Defendant recorded or should have recorded such hours pursuant to the

record keeping requirements found Title 29 CFR, Part 516. To the extent Defendant



                                               8
     Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 9 of 14 PageID #:1




lacks the records required by 29 CFR Part 516, Plaintiff and the Plaintiff class will be

capable of providing reasonable estimates of that time, as permitted by law.

       29.    The claims brought herein by the named Plaintiff are based on non-compliant

practices and policies implemented by the Defendant and are identical or similar to the

claims of other past and present employees who were subject to the same non-compliant

policies and practices alleged herein. Those past and present employees are entitled to

receive Notice of these proceedings and afforded opportunity to join their individual claims.


                                          COUNT I

                  VIOLATION OF FAIR LABOR STANDARDS ACT

       1-29. Paragraphs 1 through 29 are re-alleged and incorporated as though set forth

fully herein as paragraphs 1 through 29 of this Count I.

       30.    Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the named

Plaintiffs, and all other Plaintiffs similarly situated, known and unknown, are entitled to

compensation for all hours worked and compensation at a rate not less than one and one-

half times the regular rate of pay for all hours worked in excess of forty (40) hours per

workweek in any week during the two (2) years preceding the filing of this action.

       31.    Defendant has, during certain times relevant hereto, failed and refused to pay

compensation to their employees including the named Plaintiffs, and all other Plaintiffs

similarly situated, known and unknown, as described above.

       WHEREFORE, Plaintiffs, on behalf of themselves and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order awarding:

        (a)   back pay equal to the amount of all unpaid overtime compensation for the two
(2) years preceding the filing of this Complaint, according to the applicable statute of
limitations;


                                               9
     Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 10 of 14 PageID #:1




     (b)    prejudgment interest with respect to the total amount of unpaid overtime
compensation;

      (c)    Plaintiffs’ reasonable attorneys’ fees and costs incurred as a result of
Defendant’s violations of the Fair Labor Standards Act; and,

       (d)     such additional relief as the Court deems appropriate under the circumstances.


                                          COUNT II

         WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

       1-31. Paragraphs 1 through 31 of Count I are realleged and incorporated as though

set forth fully herein as Paragraphs 1 through 31 of Count II.

       32.     Defendant’s actions as complained of above were done with Defendant’s

knowledge that the compensation policies and practices at issue were in violation of the

statutes alleged, or with a reckless disregard for whether or not the policies and practices

were in violation of those statutes. Through legal counsel as well as industry experience and

custom, Defendant possessed ample access to the regulations and statutory provisions

relating to salary classification under the state and federal laws recited herein, but either

failed to seek out such information and guidance or did seek out the information and

guidance but failed to adhere to the principles of compliance as stated.

       33.     Pursuant to the Fair Labor Standards Act, Plaintiffs and all other employees

similarly situated, past or present, are entitled to compensation at a rate not less than one

and one-half times their regular rates of pay for all hours worked in excess of forty (40), in

the three (3) years preceding the filing of this complaint.

       WHEREFORE, Plaintiffs, on behalf of themselves and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order awarding:




                                               10
     Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 11 of 14 PageID #:1




       (a)    back pay equal to the amount of all unpaid compensation for one (1)
additional year, totaling three (3) years preceding the filing of this Complaint;

     (b)    prejudgment interest with respect to the amount of unpaid overtime
compensation;

      (c)    Plaintiffs’ reasonable attorneys’ fees and Court costs incurred as a result of
Defendant’s violation of the Fair Labor Standards Act; and

       (d)     such additional relief the Court deems appropriate under the circumstances.



                                          COUNT III

                            LIQUIDATED DAMAGES
                     UNDER THE FAIR LABOR STANDARDS ACT

       1-33. Paragraphs 1 through 33 of Count II are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 33 of Count III.

       34.     In denying the named Plaintiffs and members of the Plaintiff Class

compensation as described above, Defendant’s acts were not based upon good faith or

reasonable grounds. Through legal counsel as well as industry experience and custom,

Defendant possessed ample access to the regulations and statutory provisions relating to

salary classification under the state and federal laws recited herein, but either failed to seek

out such information and guidance or did seek out the information and guidance but failed

to adhere to the principles of compliance as stated.

       35.     The named Plaintiffs and all other past and present employees similarly

situated, known and unknown, are entitled to liquidated damages equal to the amount of all

unpaid compensation, pursuant to 29 U.S.C. §260.

       WHEREFORE, Plaintiffs, on behalf of themselves and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order awarding:

       (a)     liquidated damages equal to the amount of all unpaid compensation;

      (b)    Plaintiffs’ reasonable attorneys’ fees and costs incurred as a result of
Defendant’s violation of the Fair Labor Standards Act; and


                                               11
     Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 12 of 14 PageID #:1




       (c)    such additional relief the Court deems appropriate under the circumstances.


                                         COUNT IV

                    SUPPLEMENTAL STATE LAW CLAIM
              VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

       1-35. Paragraphs 1 through 35 of Count III are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 35 of this Count IV.

       36.    As described in the foregoing paragraphs, Defendant’s compensation policies
and practices are in violation of the Illinois Minimum Wage Law, 820 ILCS §115/1 et seq.

       37.    The Illinois Minimum Wage Law provides that an employer who fails to pay

the required amount of wages due an employee under the law shall be liable to the

underpaid employee or employees for the unpaid wages for three (3) years prior to the filing

of a Complaint and for an additional penalty in the amount of 2% of the amount of such

underpayments for each month following the date such underpayments remain unpaid.

       38.    Defendant’s failure to pay compensation as described above, has been willful

and/or in bad faith.

       39.    Plaintiffs seek certification of the Illinois Minimum Wage Law violations

alleged herein pursuant to Federal Rule of Civil Procedure 23.
       WHEREFORE, Plaintiffs, on behalf of themselves and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order:

       (a)     declaring and decreeing Defendant’s compensation practices as described
herein, and such other violations which may come to light during the prosecution of this
matter, in violation of the provisions of the Illinois Minimum Wage Law;

        (b)    awarding an amount of damages, to be shown by the evidence, to which
Plaintiffs and other members of the Plaintiff Class are entitled;
       (c)    allowing this Court to retain jurisdiction of the case until such time it is
assured Defendant has remedied the compensation policies and practices complained of
herein and are determined to be in full compliance with the law;



                                              12
     Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 13 of 14 PageID #:1




         (d)   directing Defendant to pay to Plaintiffs’ reasonable attorneys’ fees, costs, and
litigation expenses, as provided by statute;

      (e)    for such additional relief the Court deems just and appropriate under the
circumstances.


                                          COUNT V
                   SUPPLEMENTAL MUNICIPAL CLAIM
         VIOLATION OF THE CHICAGO MINIMUM WAGE ORDINANCE

       1-39. Paragraphs 1 through 39 of Count IV are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 39 of this Count V.

       40.    Plaintiffs, and members of the Plaintiff Class, are each an “employee” under

the CMWO§ 1-24-10 of the Municipal Code of Chicago and not exempt from the overtime

wage provisions of the CMWO § 1-24-050.

       41.    Defendant is an “employer” as defined in the CMWO§ 1-24-10.

       42.    Under § 1-24-040, for all weeks during which Plaintiffs and members of the

Plaintiff Class worked more than forty (40) hours in the three (3) years preceding the filing

of this Complaint, they were entitled to be compensated at a rate of one and one-half times

their regular hourly rates of pay.

       43.    Defendant’s failure and refusal to pay overtime wages for hours worked in

excess of 40 per week was a violation of the maximum hour provisions of § 1-24-040.
       44.    Plaintiffs seeks certification of the Chicago Minimum Wage Ordinance

violations alleged herein pursuant to Federal Rule of Civil Procedure 23.

       WHEREFORE, Plaintiffs, on behalf of themselves and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order awarding:

        (a)   Judgment in the amount of unpaid overtime compensation found due at the
rate of one and one-half times Plaintiffs’ regular hourly rate of pay for all hours which
Plaintiff and members of the Plaintiff Class worked in excess of forty (40) hours per week;

       (b)    Statutory damages in the amount of three times the amount of unpaid
overtime;


                                              13
    Case: 1:19-cv-07482 Document #: 1 Filed: 11/12/19 Page 14 of 14 PageID #:1




       (c)    Reasonable attorneys’ fees and costs incurred in filing and prosecuting this
action; and

      (d)     Such other and further relief as this Court deems appropriate and just.



                                                  Respectfully submitted,

                                                  Electronically Filed 11/12/2019

                                                  /s/ John W. Billhorn
                                                  ___________________________
                                                  John William Billhorn

                                                  Attorney for Plaintiffs, and all other
                                                  Plaintiffs similarly situated, known or
                                                  unknown.

                                                  BILLHORN LAW FIRM
                                                  53 West Jackson Blvd., Suite 401
                                                  Chicago, IL 60604
                                                  (312) 853-1450




                                             14
